     Case 2:21-cv-00112-RFB-DJA Document 20 Filed 03/26/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., FIDELITY
     NATIONAL TITLE INSURANCE COMPANY, and
12   LAWYERS TITLE OF NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                 UNITED STATES DISTRICT COURT
17
                                           DISTRICT OF NEVADA
18
       WELLS FARGO BANK, N.A.,                          Case No.: 2:21-CV-00112-RFB-DJA
19
                              Plaintiff,                STIPULATION AND ORDER TO
20                                                      EXTEND TIME TO RESPOND TO
                      vs.                               COMPLAINT (ECF No. 1)
21
       FIDELITY NATIONAL TITLE GROUP,                   SECOND REQUEST
22     INC. et al.,
23                            Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Fidelity National

26
     Title Insurance Company (“Fidelity”) and Lawyers Title of Nevada, Inc. (“Lawyers Title”)

27   (collectively “Defendants”) and plaintiff Wells Fargo Bank, National Association (“Wells

28   Fargo”), by and through their respective attorneys of record, which hereby agree and stipulate as

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-00112-RFB-DJA Document 20
                                          19 Filed 03/26/21
                                                   03/25/21 Page 2 of 3



1    follows:
2           1.      On January 19, 2021 Wells Fargo filed its complaint in the Eighth Judicial District
3    Court for the State of Nevada;
4           2.      On January 20, 2021, Fidelity removed the instant case to the United States District
5    Court for the State of Nevada (ECF No. 1);
6           3.       On February 24, 2021, the Court granted the parties first stipulation to extend the
7    time for Defendants to respond to the complaint until March 29, 2012 (ECF No. 12);
8           4.      Defendants request a further 30-day extension, through and including Wednesday,
9    April 28, 2021, for Defendants to file their respective responses to Wells Fargo’s complaint to
10   afford Defendants’ counsel additional time to review and respond to Wells Fargo’s complaint.
11          5.      Counsel for Wells Fargo does not oppose the requested extension;
12          6.      This is the second request for an extension made by counsel for Defendants, which
13   is made in good faith and not for the purposes of delay.
14          7.      This stipulation is entered into without waiving any of Defendants’ objections
15   under Fed. R. Civ. P. 12.
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00112-RFB-DJA Document 20 Filed 03/26/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ deadline to respond to the complaint is hereby
2    extended through and including Wednesday, April 28, 2021.
3    Dated: March 25, 2021                      SINCLAIR BRAUN LLP
4

5                                               By:     /s/-Kevin S. Sinclair
                                                      KEVIN S. SINCLAIR
6                                                     Attorneys for Defendants
                                                      FIDELITY NATIONAL TITLE GROUP,
7                                                     INC., FIDELITY NATIONAL TITLE
                                                      INSURANCE COMPANY, and LAWYERS
8                                                     TITLE OF NEVADA, INC.
9    Dated: March 25, 2021                      WRIGHT FINLAY & ZAK, LLP
10

11                                              By:    /s/-Lindsay D. Robbins
                                                      LINDSAY D. ROBBINS
12
                                                      Attorneys for Plaintiff
                                                      WELLS FARGO BANK, NATIONAL
13
                                                      ASSOCIATION
14
     IT IS SO ORDERED.
15
         DATED
           Dated this
                  this 26th
                       _____day
                             dayofofMarch, 2021.
                                    _____________, 2021.
16
                                               __________________________________________
17                                             DANIEL J. ALBREGTS
                                               UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
